       Case 1:18-cv-10489-JPO-SLC Document 62 Filed 05/27/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CAROLE DAANE,

                              Plaintiff,

       against
                                                       CIVIL ACTION NO.: 18 Civ. 10489 (JPO) (SLC)

                                                                SCHEDULING ORDER
RYDER TRUCK RENTAL, INC., et al.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       A Telephone Conference was held today, May 27, 2020 regarding Defendants’ Letter-

Motion for a discovery conference for an anticipated motion to compel and for an extension of

the fact discovery deadline. (ECF No. 55).

       Defendants’ request to file a motion to compel is DENIED as moot. To the extent not

already provided, Plaintiff is also directed to provide authorizations and records for current

medical evaluations and treatments, and to inform Defendants whether Doctor Michael Parks

performed surgery on Plaintiff’s left knee, right knee, or both knees. Defendants are directed to

attempt a Central Index Bureau search to locate information about Plaintiff’s 1996 knee surgery

in Kentucky. The parties are encouraged to discuss stipulations regarding liability.

       The parties’ request to extend the discovery deadlines is GRANTED. The fact discovery

deadline is adjourned to Thursday, August 6, 2020.

       A Telephone Conference is scheduled for Tuesday, July 21, 2020 regarding the status of

discovery. The parties are directed to call the Court’s conference line at the scheduled time: 866-

390-1828, access code 3809799. All parties who intend to speak during the call must use a

landline or phone with equivalent quality.
         Case 1:18-cv-10489-JPO-SLC Document 62 Filed 05/27/20 Page 2 of 2
         The Settlement Conference scheduled for Thursday, June 11, 2020, is adjourned to

Tuesday September 15, 2020 at 10:00 am, in Courtroom 18A, 500 Pearl Street, New York, New

York. Settlement submissions are due by Wednesday, September 9, 2020. All persons attending

the conference must arrive at least 15 minutes beforehand to allow for the time required to pass

through the security process.

         The Clerk of Court is respectfully directed to close ECF No. 55.


Dated:          New York, New York
                May 27, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge




                                                  2
